Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Claim 3 has been canceled. 
Status of Objections and Rejections
	Claims 1, 2, and 4 are rejected.
Response to Arguments
	The following is in response to applicant’s remarks filed 01/05/2021. 
	The applicant presents an argument for unexpected results for the claimed range that has been amended into claim 1. Specifically, the applicant states that the range of PFA, 0.07 - 1.38% (0.1 mg/cm2 – 2.0 mg/cm2) would not have been obvious over Nakji’s teaching of a list fluoropolymer (fluororesin) examples including PFA as well as a teaching for a range of 0.1 – 20% by mass of the hydrogen storage alloy [pg. 3 para. 3 and 4]. Specifically, applicant states that there is an unexpected relationship between internal resistance and concentration of PFA that would not have been obvious to one skilled in the art. This assertion that this information is unknown in the cited reference is claimed to be evidenced by the lack of data provided for PFA in the reference. This is then used to assert that the relationship between the amount of PFA and internal resistance is an absent property, and would then be an unexpected result.
	The examiner finds the above arguments to be unpersuasive for the following reasons. The cited reference shows a clear understanding of the impact of fluororesin amount and its impact on internal resistance [pg. 2 para 5.]. Further, the reference states that the low conductivity of the water repellent coating may be lessened to reduce internal resistance, and to improve battery output 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiyama US20150280216A1 in view of Nakoji, WO2015015540A1 (see machine translation).

Regarding claim 1, Sumiyama teaches a negative electrode for a nickel hydrogen secondary battery [Abs] , the negative electrode comprising: a negative electrode core [0096]; and a negative electrode mixture held on (adhering to) the negative electrode core [0095], wherein the negative electrode mixture layer comprising a hydrogen absorbing alloy [0098] and teaches a water repellent layer, further elaborated upon below, ([0095]), wherein the hydrogen absorbing alloy has a composition represented by the general formula Ln--(1-x)- Mgx Ni(y-a-b) Ala Mb , where Ln represents at least one element selected from La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Sc, Y, Ti and Zr, M [0101] represents at least one element selected from V, Nb, Ta, Cr, Mo, Mn, Fe, Co, Ga, Zn, Sn, In, Cu, Si, P and B [claim 9], and the subscripts a, b, x and y satisfy relations represented by 0.05≤ a ≤0.30, 0 ≤ b ≤0.50, 0 ≤ x <0.05 and 2.8≤ y ≤3.9 (Ln--(1-x)- Mgx Ni(y-a-z) Ala Mz 0.01≤ a ≤0.30, 01 ≤ z≤0.8, 0.01 ≤ x <0.5 and 1.6≤ y ≤4.0  [0103]), respectively, wherein the hydrogen absorbing alloy has a structure of an A2B7 type [0106]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists MPEP 2144.05.
Because Sumiyama teaches a separate layer for hydrogen absorbing alloy mixture layer and water repellent layer, Sumiyama does not teach the water repellent and the hydrogen absorbing alloy being prepared in a negative electrode mixture together, or wherein the water repellent comprises a perfluoroalkoxyalkane, or wherein a mass of solid content of the perfluoroalkoxyalkane is 0.1 mg/cm2 or more and 2.0 mg/cm2 or less.
wherein a mass of solid content of the perfluoroalkoxyalkane is 0.1 mg/cm2 or more and 2.0 mg/cm2 or less (water repellant PFA is contained in the mixture at a proportion of 0.1 – 20% by mass)[pg. 5 para. 2].
It would have been obvious to one skilled in the art at the time of filing to combine the water repellant of Nakoji into the electrode mixture of Sumiyama to improve the charging speed of the battery. 

Regarding claim 2, Sumiyama teaches a nickel hydrogen secondary battery [abs] comprising a container (1) and an electrode group (11) accommodated in the container together (figure 1) with an alkali electrolyte solution [0003] wherein the electrode group comprises a positive electrode (12) and a negative electrode (13) stacked through a separator (14) (figure 1 and [0146]) and wherein the negative electrode is a negative electrode for a nickel hydrogen secondary battery [0003]. 

Regarding claim 4, Sumiyama with combine technical features of Nakoji teach the negative electrode for a nickel hydrogen secondary battery according to claim 1.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/            Examiner, Art Unit 1724         

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796